Citation Nr: 0842588	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  04-35 028	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a head disability.

2.  Entitlement to service connection for knee disability.

3.  Entitlement to higher initial ratings for right 
acromioclavicular (AC) joint separation, rated at 20 percent 
disabling prior to July 27, 2006, and at 40 percent 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The RO has indicated that the veteran had active military 
service from February 1960 to March 1964.  He also had 
service in the Marine Corps Reserves after that; he was 
discharged from the reserve component in March 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  By an April 2008 rating decision, 
the Appeals Management Center (AMC) concluded that a 40 
percent rating was warranted for the right shoulder 
disability from the date of a VA examination conducted on 
July 27, 2006.

The case was remanded by the Board in December 2005 for 
additional development.  

The Court has indicated that a distinction must be made 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
to whether an increase or decrease is warranted at any time 
since the award of service connection, a practice known as 
"staged" ratings.  Id.  As noted above, the veteran was 
awarded a 40 percent rating from July 27, 2006.  The veteran 
has not suggested that this higher evaluation would satisfy 
his appeal for a higher evaluation of his right AC joint 
disability.  Therefore the Board concludes that the issue of 
entitlement to higher initial ratings for right AC joint 
separation remains before the Board.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in March 2005.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  The veteran does not have a head disability that is 
related to his military service.

2.  The veteran does not have a knee disability that is 
related to his military service.

3.  Prior to July 27, 2006, the service-connected right AC 
joint separation was manifested by functional losses that 
equated to limitation of motion of the arm to shoulder level.

4.  Since July 27, 2006, the veteran's service-connected 
right AC joint separation resulted in active range of motion 
of the arm limited to 20 degrees from the side with pain, and 
passive range of motion of the arm limited to 30 degrees from 
the side with pain.


CONCLUSIONS OF LAW

1.  The veteran does not have a head disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1131, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.102, 3.303, 3.304 (2008).

2.  The veteran does not have a knee disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.102, 
3.303, 3.304, 3.307, 3.309 (2008).

3.  The criteria for higher ratings for the veteran's right 
shoulder disability prior to July 27, 2006, and since July 
27, 2006, have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a Diagnostic Codes 5200, 5201, and 5202 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2002, well before the AOJ's initial adjudication of the 
claims, and again in February 2006.  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, while the notifications did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), because the veteran's 
claims will be denied, these questions are not now before the 
Board.  Consequently, a remand of the service connection 
questions is not necessary.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  The RO 
also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations, including the 
criteria for assigning disability ratings and for award of an 
effective date.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), post-service medical records, 
personnel records, and secured examinations in furtherance of 
his claims.  VA has no duty to inform or assist that was 
unmet.  

Background

The veteran contends that he was in a motor vehicle accident 
on Christmas Island in either 1962 or 1963, and that he 
injured his knees and head in that accident.  The veteran 
also contends that he entitled to a higher rating for his 
right AC joint disability.  The veteran's SMRs are of record, 
and do not show any treatment for his knees or head, or any 
indication that he was involved in a motor vehicle accident.

The record contains VA treatment records dated from September 
2001 to April 2007.  These records document the veteran's 
repeated complaints of knee and shoulder pain.  The records 
show that the veteran has been diagnosed with degenerative 
joint disease of his knees and his right shoulder.  None of 
the records shows any complaints of, or treatment for, any 
head disabilities.

A VA medical record dated in June 2002 indicates that the 
veteran complained of pain in his knees and shoulders.  He 
reported that the pain began about 10 years earlier, and that 
the only specific event was a motor vehicle accident in the 
military about 10 years prior.  Examination of his right 
shoulder revealed point tenderness over the supraspinatus 
tendon.  He had full range of motion and strength.  

The veteran was afforded a VA examination for his right 
shoulder in March 2003.  His claims file was reviewed.  The 
veteran reported that when he was at rest, he did not have 
any more than a low level of aching in the shoulder, and 
sometimes he had no pain at all.  However, he reported a 
sharp pain if he attempted to reach behind him such as to put 
on his belt, or if he attempted to lift something overhead.  
He reported that he did not take any medications for his 
pain.  He reported that he was not currently working, and had 
not worked for several years.  He reported that he previously 
worked doing paint body work, but that he could not hold the 
spray gun and the sander, and he could not use the hand rub, 
because those things all exacerbated the pain in his right 
shoulder.  

On physical examination, there was no point tenderness or 
pain to palpation along the shoulder joint.  His range of 
motion was forward flexion to 90 degrees, where he stopped 
because of pain; abduction to 110 degrees, where he stopped 
because of pain; internal rotation to 90 degrees; and 
external rotation to 10 degrees.  He could not do more than 
that.  He had some weakness in the shoulder when pressure was 
applied with the shoulder in a flexed position at 90 degrees 
and the thumb pointed downward.  When asked to place the back 
of his hand on his low back, he could get to approximately 
five to six centimeters within that position, but then 
stopped because of the pain.  An x-ray of the shoulder 
revealed that the humeral head was normally located.  There 
was deformity and fragmentation of the distal tip of the 
clavicle, probably related to prior trauma.  The veteran was 
diagnosed with prior trauma to right shoulder with 
development of significant rotator cuff bursitis.  

The veteran was afforded VA joints and neurological 
examinations in July 2006 for his shoulder, knees, and head.  
His claims file was reviewed for both examinations.  In 
regards to his joints examination, the veteran reported that 
his knee was injured in a motor vehicle accident in 1962.  
The examiner noted that the veteran's dominant hand was the 
right hand.  He noted that no assistive devices were used, 
and there were no constitutional symptoms or incapacitating 
episodes of arthritis.  There were functional limitations of 
only being able to stand for 15-30 minutes, and being unable 
to walk more than a few yards.  His joint symptoms, for the 
knees and right shoulder, included no deformity, giving way, 
or instability.  He reported pain, stiffness, and weakness in 
the knees and right shoulder.  He reported no episodes of 
dislocation or subluxation, and no locking in the knees and 
right shoulder.  He did report repeated effusion in the 
knees.  His condition did not affect motion of one or more 
joints.  There were no flare-ups of joint disease, and no 
inflammation.

On physical examination, a weightbearing joint was affected.  
His gait was normal.  There was no evidence of abnormal 
weightbearing.  The active range motion of his right shoulder 
was flexion (forward elevation) to 30 degrees with pain 
throughout; abduction to 20 degrees with pain throughout; 
external rotation to 20 degrees with pain throughout; and 
internal rotation to 10 degrees with pain throughout.  The 
passive range of motion was flexion to 40 degrees with pain 
throughout; abduction to 30 degrees with pain throughout; 
external rotation to 30 degrees with pain throughout; and 
internal rotation to 15 degrees with pain throughout.  There 
was no additional limitation of motion on repetitive use for 
any ranges of motion.  

An x-ray of the right shoulder showed no acute fracture or 
subluxation.  There was marked degenerative narrowing and 
spurring present at both the glenohumeral and AC joint.  The 
subacromial joint space appeared generally well maintained.  
The impression was marked osteoarthritis, and no acute 
osseous abnormality.  

The veteran was diagnosed with right AC and glenohumeral 
degenerative joint disease, and knee chondromalacia patellae.  
The veteran was unemployed, so there were no effects of his 
right shoulder disability on occupational activities.  With 
regards to the effect of his right shoulder condition on 
daily activities, there was a severe effect on chores; a mild 
effect on shopping and traveling; and it prevented exercise, 
sports, and recreation.  There was no effect on feeding, 
bathing, dressing, toileting, or grooming.  

With regards to the veteran's knees, the examiner opined that 
the reported injury on Christmas Island where his knees were 
injured (no fracture that would have resulted in post-
traumatic arthritis) likely did not cause, but most likely 
permanently aggravated an existing predisposition to 
degenerative change.

The veteran's neurological examination showed that the 
veteran reported that he had headaches since 1962 when he was 
in an accident.  The examiner opined that the headaches were 
due to service.  The rationale was that the veteran had a 
motor vehicle accident in 1962 and that migraines originated 
from that site, and were temporally related to the date of 
the accident.  As such, the accident was most likely the 
proximate cause of the headaches.

The veteran testified at a hearing in March 2005.  The 
veteran testified that his right shoulder disability affected 
his occupation of doing body and paint work.  He testified 
about the motor vehicle accident where he injured his knees 
and head.  He explained that because his injuries were not as 
severe as the servicemen he was with, he was treated aboard 
the U.S.S. Cabildo, while the others were taken to a local 
hospital.  He testified that he suffered from headaches, and 
that his knees hurt him when he drove.  With regards to his 
shoulder, he testified about flare-ups where he could not 
move his arm.  He testified that he used his other hand to 
reach above shoulder level.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Chronic diseases, such as 
arthritis, may be presumed to have been incurred in or 
aggravated by active military service if manifested to a 
compensable degree within a year of separation from 
qualifying service.  38 C.F.R. §§ 3.307, 3.309.  

Here, there is evidence of a current knee disability.  There 
is also evidence that the veteran has migraines.  However, 
there is no credible evidence of an in-service incurrence or 
aggravation of an injury or disease related to his knees or 
head.  The Board acknowledges the veteran's assertion that he 
was in an accident and that he and two others were injured 
and treated.  The veteran's SMRs, however, do not show any 
treatment for any motor vehicle accident residual or any knee 
or head injuries.  In fact, no knee or head problem was found 
when the veteran was examined for release from active duty in 
February 1964.  Such evidence, when considered along with the 
remainder of the SMRs, which seem complete, and the absence 
of any problem documented for many years after service, 
persuade the Board that the veteran did not receive the 
injuries he claimed to have sustained in the accident.

Without credible evidence of knee or head injury during 
service, the Board finds that the VA examiner's nexus opinion 
is not probative.  It was based on an inaccurate factual 
premise.  In this case, the examiner indicated that the 
veteran's claims file was reviewed; however, aside from the 
veteran's contentions that a motor vehicle accident occurred 
on Christmas Island, the claims file does not show that any 
motor vehicle accident occurred or that the veteran had any 
injury as a result of any such accident.  The examiner based 
his opinion on, for the most part, the veteran's report of 
in-service injury.  Therefore, the nexus opinion is not 
probative.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(an opinion as to the etiology of the underlying condition 
can be no better than the facts alleged by the veteran).  

The Board notes that while the veteran has been diagnosed 
with degenerative joint disease in his knees, there is no 
evidence that such disability existed to a compensable degree 
within a year of separation from qualifying service.  A 
presumption of service incurrence consequently may not be 
made.  38 C.F.R. §§  3.307, 3.309.  

The Board acknowledges the veteran's belief that his current 
disabilities are related to his military service.  However, 
there is no evidence of record showing that the veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of any current disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2008).  
Consequently, the veteran's own assertions as to the etiology 
of his disabilities have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's current head and knee disabilities were not 
traceable to disease or injury in service.  

AC Joint Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as 
noted in the background discussion above, the effects of pain 
on use, functional loss, and incoordination were taken into 
account in assessing the range of motion of the veteran's 
service-connected joint disability.  

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Also as noted above, when an original rating is appealed, 
consideration must be given as to whether an increase or 
decrease is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Consequently, the Board will evaluate the veteran's shoulder 
claim as it was staged by the RO, that is, from the date 
service connection was established to July 27, 2006, when the 
rating was increased by the RO, and since July 27, 2006.  

The veteran has been diagnosed with arthritis due to trauma 
that has been substantiated by x-ray findings.  Arthritis due 
to trauma is addressed by Diagnostic Code 5010.  Diagnostic 
Code 5010 in turn requires that the disability be rated as 
degenerative arthritis under Diagnostic Code 5003.  

Diagnostic Code 5003 calls for rating degenerative arthritis 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a.  

In accordance with the foregoing, the veteran's arthritis of 
the right shoulder has caused limitation of motion, which is 
evaluated utilizing Diagnostic Code 5201, limitation of 
motion of the arm.  38 C.F.R. § 4.71a.  

The veteran is right handed.  Under Diagnostic Code 5201, a 
20 percent evaluation is for application when range of motion 
of the major arm (related to "handedness") is limited to 
the shoulder level.  A 30 percent evaluation is for 
application when range of motion of the arm is limited to 
midway between the side and shoulder level.  A 40 percent 
evaluation is for application when motion of the arm is 
limited to 25 degrees from the side.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows:  
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Here, the medical evidence shows that prior to July 27, 2006, 
the veteran's range of motion of his right arm was limited to 
90 degrees of forward elevation.  Since July 27, 2006, the 
veteran has been receiving the highest rating available for 
limitation of motion of the arm.  

Because the veteran is currently receiving the highest rating 
available, the Board has considered whether other diagnostic 
codes would allow for a higher rating, but finds that none 
does.  Diagnostic Code 5200, scapulohumeral articulation, 
ankylosis of, applies when the scapula and humerus move as 
one piece.  In this case, none of the medical records 
indicates that the veteran's scapula and humerus move as one 
piece.  Therefore, Diagnostic Code 5200 is inapt.  Diagnostic 
Code 5202, humerus, other impairment of, provides for higher 
ratings when there is either fibrous union of (the humerus), 
nonunion of (false flail joint),or loss of head of (flail 
shoulder).  In this case, the veteran has not been diagnosed 
with any of these humerus impairments.  Diagnostic Code 5202 
is also inapt.

In sum, based on the all of the relevant medical evidence of 
record, the Board finds that the veteran's service-connected 
right shoulder disability approximated the criteria required 
for a 20 percent rating prior to July 27, 2006, and that the 
veteran's disability more nearly approximates the currently 
assigned 40 percent rating from July 27, 2006.  38 C.F.R. § 
4.7.  The Board finds that the increased evaluation effective 
July 27, 2006, is not warranted earlier than that date 
because the medical evidence fails to show that a higher 
rating was warranted at any earlier time.

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the right 
shoulder disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the veteran's disability has 
an adverse effect on employability, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2008).  
In this case, the very problems reported by the veteran are 
specifically contemplated by the criteria discussed above.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  


ORDER

Entitlement to service connection for a head disability is 
denied.

Entitlement to service connection for knee disability is 
denied.

Entitlement to higher initial ratings for right AC joint 
separation is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


